DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Arguments
The amendment filed on 10/25/2022 has been accepted and entered. Accordingly, claims 1, 7, 9, 15-16, 22, 24 and 30 have been amended. 
Claims 1-38 are currently pending. 
Applicant’s arguments filed on 10/25/2022 have been fully considered but are moot in view of the new ground(s) of rejection. Since the scope of the amendment made to independent claims have been changed, the arguments do not apply to the new ground(s) in the current rejection. The arguments are essentially directed towards the motivation, dependent claims and they are addressed in this Office Action, below.                                                                                                                                  Regarding Claim 1, the applicant argued that there is nothing to establish that reporting "one or more receive beam indication IEs ... compris[ing] a spatialRelationinfo IE to indicate a receive beam for RSSI measurement" would improve end-to-end latency or load on the transport network in association with the Beam Specific Reference Signal transmitted in the beams transmitted by a cell of Chen. Accordingly, the rejection of record fails to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements as proffered in the rejection of claim 1. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1-2, Ying clearly discloses that the one or more receive beam indication IEs (e.g., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement; reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration; the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration and the receive beam indication IE spatialRelationInfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific (see Ying, Fig.1-2 [0011] and Fig.6 [0065]). Therefore, the beam measurement (e.g., beam reporting and beam sweeping) to an operation of covering a spatial area of Chen would be motivated to combine the teachings of Ying occurs in accordance with beams transmitted and received during a time interval since the RSSI measurement resource configuration includes ID IEs, slot-level indication IEs, symbol level indication IEs, PRB level indication IEs, RE pattern indication IEs, and receive beam indication IEs (see Ying, Fig.1-2 [0011] and Fig.18 [0224]).    

Claim 9, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  it would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190]).

Regarding Claim 16, the applicant argued that there is nothing in this disclosure or elsewhere in Ying to teach or suggest "receiving a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration
parameters." Accordingly, Chen modified in view of Ying fails to establish that each element of claim 16 was known in or obvious from the applied art.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1-2, Ying clearly discloses that measuring a RSSI of one or more received signals based at least in part on the determined RSSI resource configuration (2004) and performing one or more CLI measurements based at least in part on the measured RSSI (2006); the one or more receive beam indication IEs (e.g., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement; reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration; the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration and the receive beam indication IE spatialRelationInfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific (see Ying, Fig.6 [0065] and Fig.20 [0226]). Therefore, the beam measurement (e.g., beam reporting and beam sweeping) to an operation of covering a spatial area of Chen would be motivated to combine the teachings of Ying occurs in accordance with beams transmitted and received during a time interval since the RSSI measurement resource configuration includes ID IEs, slot-level indication IEs, symbol level indication IEs, PRB level indication IEs, RE pattern indication IEs, and receive beam indication IEs (see Ying, Fig.1-2 [0011] and Fig.18 [0224]).    

Claim 24, Applicant make arguments the same argument as in claim 16. Please see the above for examiner’s response.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  it would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190]).

Regarding Claim 3, the applicant argued that there is nothing in this disclosure of Chen regarding RSSI measurement configuration parameters including an indication of measurement duration. There is nothing in this disclosure of Chen regarding RSSI measurement configuration parameters including an indication of a measurement
periodicity. Accordingly, claims 3, 11, 18, and 26 have not been shown to be unpatentable under 35 U.S.C. § 103 over Chen and Ying.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.71, Chen, IV clearly discloses that the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration and/or an indication of a measurement periodicity when the UE is measuring the RSRP and RSRQ level of the serving cell with NR_eDRX (Extended DRX cycle) cycle time duration since the UE is performing measurements on beams of the PHY mobility set and reports these measurements to the network PHY, whereby the channel state information (CSI) is including among other information the CQI and the RE recommendation of the precoder-matrix indication (PMI) (see Chen IV, Fig.33-36 [0298], Fig.64-65 [0387], Fig.71 [0444] and Fig.69-78 [0452]).

Claims 11, 18 and 26, Applicant make arguments the same argument as in claim 3. Please see the above for examiner’s response.

Regarding Claim 4, the applicant argued that there is nothing in this disclosure of Chen regarding either RSSI measurement configuration parameters including an indication of a measurement periodicity or the beam specific RSSI measurement
configuration parameters including "a first measurement periodicity indication" and "a second periodicity indication .... " Accordingly, claims 4, 12, 19, and 27 have not been shown to be unpatentable under 35 U.S.C. § 103 over Chen, Ying, and Yao.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.37-38, Chen, IV clearly discloses that the measurement time duration for all TRP’s beam creeping periodicities (e.g., multiple of measurement periodicities) and measurement periodicity of all beams associated with an indication of a measurement duration and/or an indication of a measurement periodicity when the UE is measuring the RSRP and RSRQ level of the serving cell with NR_eDRX (Extended DRX cycle) cycle time duration since the UE is performing measurements on beams of the PHY mobility set and reports these measurements to the network PHY, whereby the channel state information (CSI) is including among other information the CQI and the RE recommendation of the precoder-matrix indication (PMI) (see Chen IV, Fig.33-36 [0298], Fig.37-38 [0305], Fig.71 [0444] and Fig.69-78 [0452]). Additionally, Yao discloses the multiple measurement reports i.e., a value of first measurement periodicity indication which is a multiple of the measurement reports/a value of second measurement periodicity indication since one measurement job is collecting the value of one or multiple measurement types for providing the measurement results to the performance data reporting related service producer (see Yao, Fig.4 [0034], Fig.11-12 [0045] and Fig.12 [0073]-[0077]). 

Claims 12, 19, and 27, Applicant make arguments the same argument as in claim 4. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Regarding Claim 5, the applicant argued that there is nothing in the identified disclosure regarding reporting periodicity. Accordingly, claims 5, 13, 20, and 28 have not been shown to be unpatentable under 35 U.S.C. § 103 over Chen, Ying, and Yao.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.37-38, Chen, IV clearly discloses that beam measurement reporting associated with the measurement time duration for all TRP’s beam creeping periodicities (e.g., multiple of measurement periodicities) and measurement periodicity of all beams when the UE is measuring the RSRP and RSRQ level of the serving cell with NR_eDRX (Extended DRX cycle) cycle time duration since the UE is performing measurements on beams of the PHY mobility set and reports these measurements to the network PHY, whereby the channel state information (CSI) is including among other information the CQI and the RE recommendation of the precoder-matrix indication (PMI) (see Chen IV, Fig.24-25 [0212], Fig.33-36 [0298], Fig.37-38 [0305], Fig.71 [0444] and Fig.69-78 [0452]). Additionally, Yao discloses the measurement results reporting period associated with the multiple measurement reports i.e., a value of first measurement periodicity indication which is a multiple of the measurement reports/a value of second measurement periodicity indication since one measurement job is collecting the value of one or multiple measurement types for providing the measurement results/reports to the performance data reporting related service producer (see Yao, Fig.4 [0034], Fig.11-12 [0045], Fig.12 [0073]-[0077] and Fig.13 [0098]). 

Claims 13, 20, and 28, Applicant make arguments the same argument as in claim 5. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-18, 21-26, 29-30 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, IV et al. [hereinafter as Chen, IV], US 2019/0319686 A1 in view of Ying et al. [hereinafter as Ying], US 2022/0086843 A1 further in view of Deng et al. [hereinafter as Deng], US 2019/0104549 A1. 
Regarding claim 1, Chen, IV discloses wherein a method for wireless communication performed by a user equipment (UE) (Fig.2 [0092], method for a hand-held wireless communication performed by WTRU user equipment and Fig.3 [0106], method of WTRU 102 user equipment), the method comprising:
receiving a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first UE reception
beam for one or more RSSI measurements to be performed using the first UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
receiving a second set of one or more beam specific RSSI measurement configuration
parameters with respect to a second UE reception beam for one or more other RSSI
measurements to be performed using the second UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein transmitting a report including at least one of: 
a first indication of one or more RSSI measurements performed using the first UE
reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein transmitting a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or 
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190]) 
	However, Chen, IV and Ying do not explicitly disclose wherein the first UE reception beam is to be formed by the UE to receive communication and the second UE reception beam is to be formed by the UE to receive communication.
	In the same field of endeavor, Deng teaches wherein the first UE reception beam is to be formed by the UE to receive communication and the second UE reception beam is to be formed by the UE to receive communication (Fig.2 [0076], mmW DL/first UE reception beam of Rx beams formed by the mWTRUs to receive communication and LTE DL/second UE reception beam of Rx beams formed by the mWTRUs to receive communication and Fig.20-21 [0208], mWTRU is performing measurement on one or more backup beams when the receive signal strength indicator (RSSI)/reference signal receive power (RSRP)/ reference signal receive quality (RSRQ) /channel quality indicator/channel quality indicator (CQI) of the serving beam pair is below a defined threshold and/or the RSSI/RSRP/RSRQ/CQI of the alternate beam pair is above a defined threshold or better than the serving beam pair by at least a configured offset and Fig.15 [0148], mWTRU is performing beam measurement procedure configuration parameters according to the mWTRU capability and network configurations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Deng in order to provide enormous capacity improvements for user-specific data transmissions. 
	It would have been beneficial to use narrow beams by the SCmB and the mWTRUs in downlink transmissions and receptions, the SCmB and the mWTRUs, may also apply broad beam patterns for the traditional LTE operations, which may include cell search, random access, and cell selection/reselection, and the like. FIG. 2 shows narrow mmW DL transmit (Tx) beams transmitted by the SCmB and mmW DL receive (Rx) beams formed by the mWTRUs. FIG. 2 also shows a broad LTE DL sector-wide beam transmitted by the SCmB and LTE DL Rx beams formed by the mWTRUs as taught by Deng to have incorporated in the system of Chen, IV and Ying to provide for an improved robustness of the data transmissions due to spatial diversity. (Deng, Fig.2 [0076], Fig.15 [0148], Fig.15 [0177] and Fig.21 [0208])

Regarding claim 2, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 3, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or 
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 6, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Ying further discloses receiving an indication of the first UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration and Fig.6 [0065], receiving an indication of the first UE beam configuration); and
receiving an indication of the second UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration Fig.6 [0065], receiving an indication of the second UE beam configuration).

Regarding claim 7, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein the RSSI measurement configuration parameters for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not received for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 8, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first UE reception beam is wider than the Second UE reception beam (Fig.19 [0194], the first set of beams is wider than the second set of beams among multiple beams and Fig.29 [0238], wider beam for stable coverage and Fig.19 [0361], the first UE Rx beam is wider than the second UE Rx reception beams).

Regarding claim 9, Chen, IV discloses wherein a user equipment (UE) (Fig.2 [0092], WTRU user equipment and Fig.3 [0106], WTRU 102 user equipment), comprising:
at least one processor (Fig.3 [0106], processor 118 of WTRU 102 user equipment); and
a memory coupled to the at least one processor (Fig.3 [0106], memory 130-132 coupled to the processor 118 of WTRU 102 user equipment),
wherein the at least one processor is configured to (Fig.3 [0106], processor 118 of WTRU 102 user equipment is configured to):
receive a first set of one or more beam specific received signal strength indicator (RSSI) measurement configuration parameters with respect to a first UE reception beam for one or more RSSI measurements to be performed using the first UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
receive a second set of one or more beam specific RSSI measurement configuration parameters with respect to a second UE reception beam for one or more other RSSI measurements to be performed using the second UE reception beam (Fig.68-69 [0433], the UE is receiving the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein transmit a report including at least one of:
a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more
beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein transmit a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])
	However, Chen, IV and Ying do not explicitly disclose wherein the first UE reception beam is to be formed by the UE to receive communication and the second UE reception beam is to be formed by the UE to receive communication.
	In the same field of endeavor, Deng teaches wherein the first UE reception beam is to be formed by the UE to receive communication and the second UE reception beam is to be formed by the UE to receive communication (Fig.2 [0076], mmW DL/first UE reception beam of Rx beams formed by the mWTRUs to receive communication and LTE DL/second UE reception beam of Rx beams formed by the mWTRUs to receive communication and Fig.20-21 [0208], mWTRU is performing measurement on one or more backup beams when the receive signal strength indicator (RSSI)/reference signal receive power (RSRP)/ reference signal receive quality (RSRQ) /channel quality indicator/channel quality indicator (CQI) of the serving beam pair is below a defined threshold and/or the RSSI/RSRP/RSRQ/CQI of the alternate beam pair is above a defined threshold or better than the serving beam pair by at least a configured offset and Fig.15 [0148], mWTRU is performing beam measurement procedure configuration parameters according to the mWTRU capability and network configurations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Deng in order to provide enormous capacity improvements for user-specific data transmissions. 
	It would have been beneficial to use narrow beams by the SCmB and the mWTRUs in downlink transmissions and receptions, the SCmB and the mWTRUs, may also apply broad beam patterns for the traditional LTE operations, which may include cell search, random access, and cell selection/reselection, and the like. FIG. 2 shows narrow mmW DL transmit (Tx) beams transmitted by the SCmB and mmW DL receive (Rx) beams formed by the mWTRUs. FIG. 2 also shows a broad LTE DL sector-wide beam transmitted by the SCmB and LTE DL Rx beams formed by the mWTRUs as taught by Deng to have incorporated in the system of Chen, IV and Ying to provide for an improved robustness of the data transmissions due to spatial diversity. (Deng, Fig.2 [0076], Fig.15 [0148], Fig.15 [0177] and Fig.21 [0208])

Regarding claim 10, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 11, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 14, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Ying further discloses the at least one processor is further configured to:
receive an indication of the first UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration and Fig.6 [0065], receiving an indication of the first UE beam configuration); and
receive an indication of the second UE reception beam (Fig.1-2 [0011], receiving an indication of the beam configuration Fig.6 [0065], receiving an indication of the second UE beam configuration).

Regarding claim 15, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein the RSSI measurement configuration parameters for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not received for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 16, Chen, IV discloses wherein a method for wireless communication performed by a network entity (Fig.2 [0092], method for a wireless communication performed by a radio access network (RAN) 103-105), the method comprising:
transmitting a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first user equipment
(UE) reception beam of a UE for one or more RSSI measurements to be
performed by the UE using the first UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
transmitting a second set of one or more beam specific RSSI measurement configuration parameters with respect to a second UE reception beam of the UE for one or more other RSSI measurements to be performed by the UE using the second UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception),
wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam); and.
	However, Chen, IV does not explicitly disclose wherein receiving a report including at least one of: 
a first indication of one or more RSSI measurements performed using the first UE
reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the
second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein receiving a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])
	However, Chen, IV and Ying do not explicitly disclose wherein the first UE reception beam comprises a first beam to be formed by the UE to receive communication and the second UE reception beam comprises a second beam to be formed by the UE to receive communication.
	In the same field of endeavor, Deng teaches wherein the first UE reception beam comprises a first beam to be formed by the UE to receive communication and the second UE reception beam comprises a second beam to be formed by the UE to receive communication (Fig.2 [0076], mmW DL/first UE reception beam of Rx beams comprises a first beam formed by the mWTRUs to receive communication and LTE DL/second UE reception beam of Rx beams comprises a second beam formed by the mWTRUs to receive communication and Fig.20-21 [0208], mWTRU is performing measurement on one or more backup beams when the receive signal strength indicator (RSSI)/reference signal receive power (RSRP)/ reference signal receive quality (RSRQ) /channel quality indicator/channel quality indicator (CQI) of the serving beam pair  
is below a defined threshold and/or the RSSI/RSRP/RSRQ/CQI of the alternate beam pair is above a defined threshold or better than the serving beam pair by at least a configured offset and Fig.15 [0148], mWTRU is performing beam measurement procedure configuration parameters according to the mWTRU capability and network configurations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Deng in order to provide enormous capacity improvements for user-specific data transmissions. 
	It would have been beneficial to use narrow beams by the SCmB and the mWTRUs in downlink transmissions and receptions, the SCmB and the mWTRUs, may also apply broad beam patterns for the traditional LTE operations, which may include cell search, random access, and cell selection/reselection, and the like. FIG. 2 shows narrow mmW DL transmit (Tx) beams transmitted by the SCmB and mmW DL receive (Rx) beams formed by the mWTRUs. FIG. 2 also shows a broad LTE DL sector-wide beam transmitted by the SCmB and LTE DL Rx beams formed by the mWTRUs as taught by Deng to have incorporated in the system of Chen, IV and Ying to provide for an improved robustness of the data transmissions due to spatial diversity. (Deng, Fig.2 [0076], Fig.15 [0148], Fig.15 [0177] and Fig.21 [0208])

Regarding claim 17, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 18, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the RSSI measurement configuration parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 21, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Ying further discloses transmitting an indication of the first UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the first beam configuration); and
transmitting an indication of the second UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the second beam configuration).

Regarding claim 22, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of reception beams of the UE (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein the RSSI measurement configuration parameters for one or for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not transmitted for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with
the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/ remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 23, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first UE reception beam is wider than the second UE reception beam (Fig.19 [0194], the first set of beams is wider than the second set of beams among multiple beams and Fig.29 [0238], wider beam for stable coverage and Fig.19 [0361], the first UE Rx beam is wider than the second UE Rx reception beams).

Regarding claim 24, Chen, IV discloses wherein a network entity (Fig.2 [0092], a radio access network (RAN) 103-105/network entity and Fig.3 [0106], base station, eNodeB, access point, any one of the nodes/network entity), comprising:
at least one processor (Fig.3 [0106], processor of the base station, eNodeB, access point, any one of the nodes/network entity); and
a memory coupled to the at least one processor (Fig.3 [0106], memory is coupled to the processor of the base station, eNodeB, access point, any one of the nodes/network entity),
wherein the at least one processor is configured to (Fig.3 [0106], processor of the base station, eNodeB, access point, any one of the nodes/network entity is configured to):
transmit a first set of one or more beam specific received signal strength indicator
(RSSI) measurement configuration parameters with respect to a first user equipment (UE) reception beam of a UE for one or more RSSI measurements to be performed by the UE using the first UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qrxlevmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/ first set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception);
transmit a second set of one or more beam specific RSSI measurement configuration parameters with respect to a second UE reception beam of the UE for one or more other RSSI measurements to be performed by the UE using the second UE reception beam (Fig.68-69 [0433], the RAN is transmitting the beam-specific metrics such as metric Qqualmeas,beam correspond to the NR carrier received signal strength indicator (RSSI)/second set of one or more beam specific RSSI measurement bandwidth and the RSSI comprises the linear average of the total received power (in [W]) of the resource elements and Fig.26 [0212], performing signal measurement by using the UE beams reception), wherein the second UE reception beam is different than the first UE reception beam (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/ RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam).
	However, Chen, IV does not explicitly disclose wherein receive a report including at least one of:
a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or
a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters.
	In the same field of endeavor, Ying teaches wherein receive a report including at least one of: a first indication of one or more RSSI measurements performed using the first UE reception beam based, at least in part, on the first set of one or more beam specific RSSI measurement configuration parameters; or a second indication of one or more other RSSI measurements performed using the second UE reception beam based, at least in part, on the second set of one or more beam specific RSSI measurement configuration parameters (Fig.1-2 [0011], the one or more receive beam indication IEs (i.e., first or second indication) comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and Fig.1-2 [0037]-[0038], reporting the first or second RSSI measurement resources in terms of measurement symbols, measurement bandwidth, and resource element (RE) pattern, etc. of configuration parameter based on specific reference signal resource beam RSSI measurement configuration and Fig.6 [0065], the IE spatialRelationinfo is used to indicate the receive beam/reception beam for RSSI measurement resource configuration parameters in FR2/beam specific and Fig.14 [0190], the RSSI measurement configuration parameter for UE measurement reporting in the RRC configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV to incorporate the teaching of Ying in order to achieve an efficient service deliver through the reduced end-to-end latency and load on the transport network. 
	It would have been beneficial to use the one or more receive beam indication IEs which comprise a spatialRelationinfo IE to indicate a receive beam for RSSI measurement and the RRC 1455 may configure, via one or more management service access points (M-SAP), aspects of one or more protocol layers, which may include the measurement configuration for UE measurement reporting as taught by Ying to have incorporated in the system of Chen, IV to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings and the like. (Ying, Fig.1-2 [0011], Fig.1-2 [0037]-[0038], Fig.6 [0065], Fig.8-11 [0078] and Fig.14 [0190])
	However, Chen, IV and Ying do not explicitly disclose wherein the first UE reception beam comprises a first beam to be formed by the UE to receive communication and the second UE reception beam comprises a second beam to be formed by the UE to receive communication.
	In the same field of endeavor, Deng teaches wherein the first UE reception beam comprises a first beam to be formed by the UE to receive communication and the second UE reception beam comprises a second beam to be formed by the UE to receive communication (Fig.2 [0076], mmW DL/first UE reception beam of Rx beams comprises a first beam formed by the mWTRUs to receive communication and LTE DL/second UE reception beam of Rx beams comprises a second beam formed by the mWTRUs to receive communication and Fig.20-21 [0208], mWTRU is performing measurement on one or more backup beams when the receive signal strength indicator (RSSI)/reference signal receive power (RSRP)/ reference signal receive quality (RSRQ) /channel quality indicator/channel quality indicator (CQI) of the serving beam pair  
is below a defined threshold and/or the RSSI/RSRP/RSRQ/CQI of the alternate beam pair is above a defined threshold or better than the serving beam pair by at least a configured offset and Fig.15 [0148], mWTRU is performing beam measurement procedure configuration parameters according to the mWTRU capability and network configurations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV and Ying to incorporate the teaching of Deng in order to provide enormous capacity improvements for user-specific data transmissions. 
	It would have been beneficial to use narrow beams by the SCmB and the mWTRUs in downlink transmissions and receptions, the SCmB and the mWTRUs, may also apply broad beam patterns for the traditional LTE operations, which may include cell search, random access, and cell selection/reselection, and the like. FIG. 2 shows narrow mmW DL transmit (Tx) beams transmitted by the SCmB and mmW DL receive (Rx) beams formed by the mWTRUs. FIG. 2 also shows a broad LTE DL sector-wide beam transmitted by the SCmB and LTE DL Rx beams formed by the mWTRUs as taught by Deng to have incorporated in the system of Chen, IV and Ying to provide for an improved robustness of the data transmissions due to spatial diversity. (Deng, Fig.2 [0076], Fig.15 [0148], Fig.15 [0177] and Fig.21 [0208])

Regarding claim 25, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses at least one parameter of the first set of one or more beam specific RSSI measurement configuration parameters has a different value than a corresponding parameter of the second set of one or more beam specific RSSI measurement configuration parameters (Fig.33 [0251]-[0254], Fig.31-33 [0264]-[0265], the first set of one or more beams (beam_thd1) has different measurement metric e.g., RSRP/RSRQ threshold value than the second set of one or more beams (beam_thd2)/second reception beam and Fig.71 [0444], the parameter of the first set of one or more RSSI measurement metric has different metrics value than the parameter of the second set of one or more RSSI measurement metric).

Regarding claim 26, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the RSSI measurement configuration
parameters include at least one of: an indication of a measurement duration; an indication of a measurement periodicity; an indication of a subframe offset; an indication of a center frequency parameter; an indication of a channel occupancy (CO) threshold; or 
an indication of a reporting periodicity (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity).

Regarding claim 29, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Ying further discloses the at least one processor is further configured to:
transmit an indication of the first UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the first UE beam configuration); and
transmit an indication of the second UE reception beam (Fig.1-2 [0011], transmitting an indication of the beam configuration and Fig.6 [0065], transmitting an indication of the second UE beam configuration).

Regarding claim 30, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first UE reception beam and the second UE reception beam are a subset of a plurality of UE reception beams of the UE (Fig.58 [0360], the first set of beams and the second set of beam are a subset of a plurality of UE reception beams and Fig.59-60 [0364], a subset of UE reception beams), and wherein the RSSI measurement configuration parameters for one or for one or more RSSI measurements performed using a UE reception beam of remaining UE reception beams of the plurality of UE reception beams are not transmitted for the remaining UE reception beams of the plurality of UE reception beams besides the first UE reception beam and the second UE reception beam (Fig.59-60 [0361]-[0362], measurement configuration parameters such as beam IDs, UE’s angle for example, the UE is reporting beam ID of UE’s switched beam, narrow, wide or joint beams, and corresponding SINR, CSI measurements, etc. due to UE rotation, the beam 5 used in the UE' s Tx and Rx beamforming will point to the direction that overlaps with
the beams 7 and 8 prior to the rotation, which will cause beamforming misalignment/ remaining UE reception beams of the plurality of UE reception beams, the UE can choose to use a wide beam x which covers both narrow beams 2 and 3 according to the measurement of UE rotation, shown as an example in Fig.60. And the UE will use wide beam X in subsequent beamforming based transmission and Fig.59-60 [0389], the best/optimal beams of the UE reception beams and Fig.71 [0441], the UE is performing the measurement on one or more of the detected beams and performing cell selectin measurements on the strongest beam, all the beams, all the detected beams or a subset of the detected beams correspond to beams with a detection metric above some threshold).

Regarding claim 31, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Ying further discloses performed using the second UE reception beam are performed in a millimeter wave frequency band (Fig.20 [0228]-[0234], RSSI measurement receive beam/the UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], a receive beam for RSSI measurement/ reception beam of the UE are performed in FR2/a millimeter wave frequency band).

Regarding claim 32, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Ying further discloses performed using the second UE reception beam are performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 33, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam are performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band).

Regarding claim 34, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam are performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 35, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band and Fig.20 [0228]-[0234], performing in FR2/a millimeter wave frequency band).

Regarding claim 36, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).

Regarding claim 37, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in a millimeter wave frequency band (Fig.20 [0261], RSSI measurement receive beam using the first UE reception beam and the second UE reception beam are performed in FR2/a millimeter wave frequency band and Fig.20 [0277], receive beam for RSSI measurement/reception beam of the first and second UE are performed in FR2/a millimeter wave frequency band and Fig.20 [0228]-[0234], performing in FR2/a millimeter wave frequency band).

Regarding claim 38, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Ying further discloses the one or more RSSI measurements performed using the first UE reception beam and the one or more RSSI measurements performed using the second UE reception beam were performed in an unlicensed spectrum or shared spectrum (Fig.8 [0082]-[0083], the first and second UE reception beam are performed in an unlicensed spectrum or shared medium spectrum).


Claims 4-5, 12-13, 19-20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, IV et al. [hereinafter as Chen, IV], US 2019/0319686 A1 in view of Ying et al. [hereinafter as Ying], US 2022/0086843 A1 in view of Deng et al. [hereinafter as Deng], US 2019/0104549 A1 further in view of Yao et al. [hereinafter as Yao], US 2019/0253912 A1.
Regarding claim 4, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 5, Chen, IV, Ying and Deng disclose all the elements of claim 1 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 12, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication is a multiple of the measurement reports/a value of second measurement periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 13, Chen, IV, Ying and Deng disclose all the elements of claim 9 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 19, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 20, Chen, IV, Ying and Deng disclose all the elements of claim 16 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 27, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first measurement periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first measurement periodicity indication is a multiple of a value of the second measurement periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first measurement periodicity indication is a multiple of the measurement reports/a value of second measurement periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])

Regarding claim 28, Chen, IV, Ying and Deng disclose all the elements of claim 24 as stated above wherein Chen, IV further discloses the first set of one or more beam specific RSSI measurement configuration parameters includes a first reporting periodicity indication and the second set of one or more beam specific RSSI measurement configuration parameters includes a second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], measurement time duration and measurement periodicity of all beams), and wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.71 [0444], RSSI measurement configuration parameters includes an indication of measurement duration and Fig.33-36 [0298], indication of a measurement periodicity and Fig.37-38 [0305], the first measurement periodicity indication value is a multiple of the second measurement periodicity indication value for.
	Even though Chen, IV, Ying and Deng disclose wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication, in the same field of endeavor, Yao teaches wherein a value of the first reporting periodicity indication is a multiple of a value of the second reporting periodicity indication (Fig.12 [0073]-[0077], the multiple measurement reports/a value of first reporting periodicity indication is a multiple of the measurement reports/ a value of second reporting periodicity indication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chen, IV, Ying and Deng to incorporate the teaching of Yao in order to provide an anchor for inter-3GPP mobility. 
	It would have been beneficial to use "C" signifies single measured object, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) and "D" stands for multiple measured objects, multiple granularity periods (this is used when reporting period is multiples of the granularity period and will contain multiple measurement reports) as taught by Yao to have incorporated in the system of Chen, IV, Ying and Deng to provide support for routing/roaming, authentication, authorization, naming/addressing resolution, location dependencies, etc. (Yao, Fig.12 [0073]-[0077] and Fig.21 [0125])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No.: US 2022/0053353 A1) teaches Method and Apparatus for Measurement and Reporting for Multi-Beam Operation.

Chen et al. (Pub. No.: US 2021/0167821 A1) teaches Beam Management for Multi-TRP.

Kotecha et al. (Pub. No.: US 2021/0368393 A1) teaches Systems and Methods for Granular Beamforming Across Multiple Portions of a Radio Access Network based on User Equipment Information. 

Lu et al. (Pub. No.: US 2019/0289535 A1) teaches Method for Measuring Wireless Link Quality and User Equipment.

Tseng et al. (Pub. No.: US 2020/0396633 A1) teaches Method and Apparatus for Handling Measurement in Wireless Communication System.

Deenoo et al. (Pub. No.: US 2020/0374960 A1) teaches Method and Systems for Beam Recovery and Management.

Kusashima et al. (Pub. No.: US 2020/0374892 A1) teaches Base Station Device, Terminal Device, and Method.

Tooher et al. (Pub. No.: US 2020/0305038 A1) teaches Method and Apparatus for Performing Physical Layer Mobility Procedures.

Niu et al. (Pub. No.: US 2021/0297170 A1) teaches Interference Finding Method and Apparatus, Receiving Device, and Transmitting Device. 

Liu et al. (Pub. No.: US 2018/0254815 A1) teaches Method for Measuring and Feeding Back Channel State Information, User Equipment, and Base Station.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414